Per Curiam.

Plaintiffs were not entitled to recover any of the moneys paid as they breached the contract by refusing to accept the flour unless they examined it first and secured a chemical analysis report. Under the plaintiffs’ order and in view of the prior dealings between the parties under similar orders, the New York Produce Exchange certificate obtained by the defendants complied with the contract. Inspection before payment was unwarranted and defendants were not obligated to furnish plaintiffs with a chemical analysis report.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs, and judgment dismissing first counterclaim affirmed.
Concur — Hofstadter, J. P., Hecht and Tilzer, JJ.
Judgment reversed, etc.